Matter of Lindsey (2020 NY Slip Op 06003)





Matter of Lindsey


2020 NY Slip Op 06003


Decided on October 22, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 22, 2020

PM-138-20

[*1]In the Matter of Max Thomas Lindsey, an Attorney. (Attorney Registration No. 5414305.)

Calendar Date: October 13, 2020

Before: Garry, P.J., Lynch, Clark, Aarons and Pritzker, JJ.


Max Thomas Lindsey, Washburn, Wisconsin, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Max Thomas Lindsey was admitted to practice by this Court in 2016 and lists a business address in Ashland, Wisconsin with the Office of Court Administration. Lindsey now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]).[FN1] The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it defers to this Court's discretion on Lindsey's application.
Upon reading Lindsey's affidavit sworn to July 24, 2020 and filed July 29, 2020, and upon reading the September 30, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Lindsey is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Lynch, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that Max Thomas Lindsey's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Max Thomas Lindsey's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Max Thomas Lindsey is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Lindsey is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Max Thomas Lindsey shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.
Footnotes

Footnote 1: Lindsey's previous application for leave to resign was denied by order of this Court (177 AD3d 1239 [2019]).